UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 2 TO FORM 10-SB GENERAL FORM FOR REGISTRATION OF SECURITIES OF SMALL BUSINESS ISSUERS UNDER SECTION 12(B) OR (G) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-52707 SPIRALFROG, INC. (Name of Small Business Issuer in its charter) Delaware 14-1928717 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 95 Morton Street New York, New York 10014 (Address of principal executive offices) Issuer's telephone number : 718-839-9431 Copies to: Jeffrey Fessler, Esq. Andrea Cataneo, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Tel: (212) 930-9700 Fax: (212) 930-9725 Securities to be registered under Section 12(b) of the Exchange Act: None Securities to be registered under Section 12(g) of the Act: Title of each class Name of Exchange on which to be so registered each class is to be registered Common Stock, $.001 par value N/A 1 ITEM 1. DESCRIPTION OF BUSINESS Overview We are a development stage company focused on providing free downloaded music legally.We provide ad-supported music to registered users through the advertising we sell on our website.We license the music from record labels, by paying an up-front licensing fee and paying the record labels a percentage of the ad-generated revenue. The license agreements with the music industry allows our users to synchronize their libraries and playlists on their personal computer and up to two portable devices, and the users will not be subject to lawsuits for copyright infringement from the record industry, assuming compliance with the terms and conditions of our site.Users are required to enter minimal data about themselves upon initial registration.This will be used to validate the user and to facilitate targeted advertising with age and gender appropriate messages.Over time we will learn more about our users’ tastes and we will be better positioned to provide even more targeted advertising. Industry Background Evolution of Music Formats and Effect on Piracy With each new format introduced by the music industry, new piracy issues have arisen. This was the case with the cassette tape when it was introduced in the late 70’s, as it allowed easy duplication, but with a diminished quality.The introduction of the compact disc, or CD, or music on a digital format from Sony and Philips in the mid-80’s, created an era of huge profits for the industry as users replaced their aging catalogs for the higher quality CD’s. With the success of the CD format, the music industry gradually phased out tapes and vinyl as alternative formats. The storage capacity of the CD encouraged the industry to also phase out singles, once the dominant format, which virtually disappeared by 2001. The digitalization of music created by the CD became the industry’s worst enemy, however, with the development of the Internet and increased connection speeds in the late 1990’s. With the Internet allowing the fast transfer of digital files, it became the home to illegal music sites that now trade billions of music files on a monthly basis. According to the Recording Institute Association of America, U.S. CD sales peaked in 2000 at 942.5 million units. CD sales have declined every year since to the 2006 low of 614.9 million units equaling a total decline in sales of 34.8%. Year end 2006, sales were down 12.8% versus the prior year and in the first quarter of 2007, U.S. CD sales were down 20.5%. The music industry is now scrambling to re-invent itself. Harmed by its dependence on the CD distribution format, it is exploring various digital distribution channels including the sale of music through Internet based music–sites and through portable handsets such as cell-phones. It is still exploiting the CD format, which accounted for 85% of sales at the end of 2006. The music industry has struggled to make its music available to legal music sites as the majors, artists, and digital distributors have had to re-negotiate distribution terms and digital rights management policies. It was not until 2004 with the advent of iTunes that the industry made its deep catalog available. Advertising revenue has historically never been a significant source of revenue for the music industry. While it has had long and deep associations with advertisers through radio and MTV, the main role of these advertising supported businesses has been to help promote music sales; they have never contributed meaningful revenues directly to the music industry.And while concert tours have been supported by large sponsorship deals for over two decades, the music companies typically do not share in the revenues of their artists’ touring revenues. Neither has it known historically how to monetize the high recognition and brand value of its star artists. Online Music Services Internet online music service businesses fall into two categories, legitimate and illegitimate.Within the legitimate digital music market, the services available either sell music on an a la carte or subscription basis. A la carte legitimate music services generally sell songs at a price yielding very small margins to the retailer.Online music services that provide a combination of streaming and downloading capabilities on a subscription basis allow customers to listen to as many songs as they want in a month for a flat fee.Even ringtone downloading services are facing concerns of hacking, altering of ringtones, and piracy, with prices rising for users at the same time.Illegitimate music services generally make money from the sale of advertising,the sale of information received from bundles spyware, or the sales of “software upgrades that make piracy more convenient. 2 Legitimate Online Music Services Legal music service businesses may be standalone enterprises that encompass a proprietary technology platform and/or include some type of license or file sharing.Online music services include iTunes, eMusic, Yahoo! Music, AOL Music,and Wal-Mart to name a few. Subscription services charges generally range from $10 to $20 per month.The industry had high expectations for the subscription services and the response to these services has disappointed.Recently there have been attempts to create legitimate Peer-to-Peer services such as Mashboxx and iMesh using fee and/or subscription revenue models.There have not been manypublic releases as tosuccess of such services.Further, the consistency of the content of these sites is not favorable, since it’s wholly dependent on the users supplying it, not the site owner. The licensed digital music services also continue to grow due to consumer demand, but the sustainability at the reseller level is questionable as the current business of generating revenue on a pure pay-per-track business model is sustainable as a standalone business>. The mechanical royalties to the recording industry, performance royalties to the publishers and the cost of e-commerce leaves little margin at the general dollar per track model that is in use today.This leaves services that use this model to make their content available as loss leaders for the marketing of hardware or general merchandise. Pirate Online Music Services With even the foremost of pirate online enterprises, almost all online music is accessed and downloaded using unlicensed file sharing.Most of these services are now designed as Peer-to-Peer services so that songs are swapped from user to user, unlike the old Napster service that stored songs on a central server.The distributed design of Peer-to-Peer makes the pirate services much more difficult to shut down with legal enforcement.In some countries where copyright enforcement is lax, the central server model is still used, such as the MP3.ru pirate service in Russia. With 10.5 million average simultaneous users on Peer-to-Peer services around the world, DCIA, the trade association that represents the Peer-to-Peer services, reported that there are 320 million Peer-to-Peer users globally and roughly more than 52 million people illegally downloading music in the U.S. IFPI estimates that 20 billion songs were illegally swapped or downloaded on the internet in 2005. Several trends and circumstances precipitated the rise in both licensed and unlicensed online music services.The first was the proliferation of the Internet, in particular broadband and high speed capability.Music files are relatively small and easy to download. The second was the decline of the singles format, either in Vinyl or CD. It was a deliberate move by music companies that forced users to purchase a full CD even if they only wanted the highlighted, single track.The last was the willingness by a large part of the consumer audience to engage in an endeavor or practice that, though illegal, they did not consider immoral.According to the results of a survey on Peer-to-Peer music file-sharing released by Harris Interactive, the vast majority of Americans believe that downloading music for personal use should not be prohibited and that the high price of CD’s had driven downloading. Harris Interactive’s 2005 teen survey listed various reasons for teens sharing music on the Internet: · Only like 1 or 2 songs on an album (59%); · Want to get music quickly (48%); · Music is too expensive to buy (46%); · Music should be free (44%); · Wanting exclusive songs that are not for sale (40%); and · Think music should be shared (38%). Most Peer-to-Peer downloading occurs between 10 p.m. and 12 p.m. regardless of age.This makes sense as the most people are on Peer-to-Peer networks during these hours and the available selection is therefore the greatest at this time. According to the Harris Interactive survey, three out of four (75%) U.S. adults agree that "downloading and then selling the music is piracy and should be prohibited, but downloading for personal use is an innocent act and should not be prohibited." Internet Advertising A 2006 McKinsey study showed a steep decline in television viewership for males, 18-34. This decline was largely attributed to the proliferation of alternative leisure activities, particularly Internet usage.A number of studies by Nielsen Media and Research, Jupiter Research, Ipsos-Insight, comScore, Veronis Suhler Stevenson, TNS Media Intelligence/CMR, McKinsey &Co. and PricewaterhouseCoopers amongst others analyzed the shift in TV viewership in the 18-34 male segment and reported the shift as resulting from: 3 · A continued shift from television to other entertainment outlets (particularly video games and the Internet) · A gravitation towards adult content, music, auctions, sports and consumer electronics retail Top web-sites such as MSN, Google and Yahoo are becoming ubiquitous each with over 480 million unique visitors in March 2006. As Internet usage and broadband penetration rises and continues to increase, there has been a significant increase in online sales and the use of rich media advertisements.Currently there are 124 million broadband users in 54 million U.S. homes as of year end 2006 per eMarketer. China had 123 million online users as of the end of 2006 per CIA’s World Factbook, up from 56.6 million users in March 2002 and 22.5 million users in January 2001 per ClickZ.The CIA’s World Factbook reports online users in Germany at 50.6 million, India at 60.0 million, Japan at 86.3 million and the U.K. at 37.6 million users. AdAge using Forrester Research U.S. Commerce 2005-2010 actuals and projections, has total online retail sales in the U.S. in 2005 at $172.4 billion, with a year on year 2005-2006 projected percentage change of 17% and a projected 2010 retail online U.S. sales number of $328.6 billion. The growth in broadband penetration and online retail have been two of the primary drivers in the increase in online advertising. While television still commands by far the biggest portion of ad spending, the increase in spending on Internet advertising has far outpaced the increase in television advertising spending. Online advertising in the U.S. is expected to increase from $16.4 billion in 2006 to an expected $19.5 billion in 2007 to over $30 billion by 2010. The ANA and Forrester research companies undertook a study presented in March of 2006 which polled 133 advertisers that control $20 billion in ad spending. The companies included Charles Schwab, Colgate, Dunkin' Donuts, Johnson & Johnson, Mattel, Pfizer and Verizon.80% of the respondents said that they were going to increase online advertising.Most were going to move from television to online.Forrester predicted that 2007 would be the first full year of TV budget declines.Perhaps the most pointed example of this is Procter & Gamble, which has an annual ad budget of $2.5 billion. P&G announced in 2005 that it would cut back television ad spending. In the first 6 months of 2005, P&G’s ad spending dropped by 20% to $321 million, compared to the same period the previous year. During that same period, P&G’s spending on Internet advertising increased by 55%. Our Solution We plan to provide a rich user experience that enables users to download music at no monetary cost. Our goal is to attract and maintain a very large 13-34 year-old audience that consumes advertising, music and entertainment in an integrated manner.In addition, our proprietary solution is planned to ensure user privacy while utilizing the information collected at registration for highly efficient ad placement.We believe the solution differs from other music and entertainment download sites in numerous ways.The main features of our solution include: · Broad catalog of music from all music majors and independents. We intend to deliver deep catalogs and new releases from the major record labels and the independents. This is essential in order to compete with online piracy. · Target audience.We are targeting the 13-34 year-old demographic that represents 75% of music downloaders, many who today believe content should be free.The age traditional 12-17, 18-24 and 18-34 demographic groups are viewed as extremely attractive segments of the advertising marketplace, given high current (or future) disposable incomes and strong brand loyalties and openness to new brands. This brand loyalty is even more pronounced in the age 12-17 segment that is being courted in the social media space, such as MySpace.This is an important segment for major brands that are undertaking initiatives to build brand awareness, brand loyalty and increase sales. The 18-34 year-old audience has a fundamental belief that online content should be free, especially music. This group has disposable income but they just choose to spend it on things other than online entertainment content. Some members of this audience are looking for reliable legal alternatives to illegal Peer-to-Peer services – this is especially true of the younger end of our target demographic.The 13-24 year-old segment is unlikely to use music sites that charge a fee for music downloads, as long as there are alternatives available. Our plan capitalizes on the desire for ad-supported content and monetizes this demographic’s interest in music. The industry has been facing the possibility of losing nearly two generations of users, and we believe our business model is designed to bring them back and retain them. The target audience has become more difficult to reach due to the proliferation of leisure activities, the decrease in time spent on traditional media (TV and print), and the increase in time spent online.This audience is highly receptive to targeted and contextually relevant commercial messages which acknowledge who they are and their desires.Our site is designed to integrate the advertising and content into a more holistic entertainment experience and in so doing will attract and keep our audience engaged for more than just a download transaction. 4 Demographically, this group falls in the 13-34 age range, allowing us to reach the most attractive target audience for advertisers. The most prolific downloaders within this group are aged 16-24.We have done extensive research on the 13-34 year-old demographic’s lifestyle, entertainment habits and, in particular, online music behavior.Our site is being designed and built for a user experience that appeals to this group, which we hope will allow us to deliver this much-coveted audience to advertisers very efficiently.Our internal research showed that all segments of our target audience were open to relevant brands and advertising, and viewed the ad-supported business model favorably.We believe this will allow advertisers to have confidence that the ads they are placing are reaching the right audience and ultimately allow us to achieve premium ad rates for delivering this demographic. · Ad-supported legal music. We will enable users to download music legally on an ad-supported basis.We plan to provide ad-supported music to registered users through the advertising we sell on our site – hence the phrase “ad-supported” music downloads.Music companies are endorsing the business model whereby they are compensated for the lack of fees charged for the music downloads by contractually agreeing to a material percentage of the ad-revenues and an allocation of unsold ad inventory for promotional purposes.Ad units on the site are intended to include high impact videoads, rich media units, banners and buttons. - Ad-Supported Music. Music is licensed by us from the record companies for ad-supported downloads. While many in the target audience believe that content should be free, they have different opinions on what free means.Our focus group research indicates that time spent downloading music is considered a valuable use of time.Time and money are currencies and the users are more than willing to watch commercial advertising as ”payment” for their content where ads are an integral and contextually relevant part of the experience.Our ad-supported business model was viewed favorably by all ages in the target demographic.There is no requirement to provide any financial or other information beyond the initial limited registration information. - Legal. The license agreements with the music industry will allow users to synchronize their libraries and playlists on their personal computer and up to two portable devices.Provided users use the music in the manner they have agreed to with the site, they will not be subject to lawsuits from the music industry for infringing copyrights. · Privacy. Upon a user’s initial visit to our site, he or she must register before downloading any music – this process is simple and requires minimal effort. Very limited information is requested at time of sign-up – email address, age, gender and zip code or state.Each user selects a unique ID by which they are identified each time they return to the site. All data will be handled with a high level of sensitivity.We intend to be a community that people will not only visit, but come to stay and they and their privacy will be treated accordingly.The service will be designed initially so that if any data is shared with advertisers, marketers or vendors, it will be provided at an aggregate level and will not include information that can identify an individual, unless they have given their express consent. · Targeted advertising. The minimal data users provide at registration will be used to validate the user and to facilitate targeted advertising with age and gender appropriate messages.Our proprietary solution enables the behavior of each individual to be tracked by their unique ID assigned at registration. This process ensures that ads shown to the users are contextually relevant to their appropriate user characteristics and privacy is maintained.For example, a 26 year-old man may see an ad for beer while a 16 year-old boy would not. We intend to enhance our advertising delivery system to direct ads based not only on user characteristics, but also on individual behavior on our site.Over time we will learn more about our users’ tastes (music genre downloaded, concerts attended, fan clubs participated in, etc.) and we will be better positioned to provide even more targeted advertising. · Non-intrusive advertising. Our research has indicated that our users are not opposed to advertising; however they are opposed to intrusive advertising.The business model is driven by advertising and the rich user experience has been designed to make this advertising part of the experience. The site has been designed with contextual advertising primarily through rich media and broadband video commercials in addition to the more traditional banners and buttons.It is our intention to not have intrusive advertising such as pop-up ads. While users are searching the site or downloading, they are free to peruse the ads, visit other areas of the site and/or activate rich media ads. · Site Design.Our site is being designed and developed around the user’s experience and not just for downloading transactions.Our design and development team is creating an integrated entertainment experience by incorporating into the design extensive target demographic research and insights on how this audience lives and consumes its music and other entertainment.The process for discovering new content is one that the user is passionate about, and one that requires multiple sources and destinations for information.Over time, we intend to incorporate important sources for discovery such as reviews, lyrics, communications and community (email and playlists), artist information (bios, event calendars such as concert and tour information) and metadata thus creating a unique central destination for the discovery of new music together with the ability to download the music, as well as other entertainment content. 5 · Control over content. Virus-free downloads, clean and complete downloads, reliable and consistent download process, lyrics, categorization by genre, and metadata are key content differentiators our site will provide.Unlike Peer-to-Peer services, we will have control over the content that appears on the site. This is very important and attractive to advertisers as they will not have to worry about their products being associated with objectionable content.Control is especially important with respect to the teen segment of our audience, especially for the younger 13-15 year-old subset and their parents who monitor their online usage.By only including licensed content that is controlled at the outset, we have a cost effective model that will not require dedicated overhead for people to monitor site content. This compares favorably to Myspace.com which currently dedicates more than 1 in 3 employees to content filtering. · Content and major music label participation. Our business model plans to monetize the heretofore non-revenue producing illegal Peer-to-Peer downloads currently estimated to be 20 billion illegal downloads a year.Record labels will be motivated to see us succeed once they see significant positive revenues and the possible reduction in piracy and the associated costs.A truly successful music site must include the artists from major labels and independent labels, including what young people perceive as the latest acts. This cannot happen without the support of the record labels and music publishers, which must license rights to their music. Agreements have been reached with amongst others Universal Music Group and Independent labels - Toddler Records, Tommy Boy Records, MC Records and Koch Records - to have their music libraries included in our online catalog.These agreements allow us to deliver new releases on the day they are released to the public.We are in the midst of negotiating digital rights licensing agreements with the other labels for similar agreements. Publishers are also getting on board with deals signed or imminent with major holders of publishing rights.Agreements have been reached with amongst others EMI Music Publishing, Cherry Lane Music Publishing, Carlin America, Anna Teresa Music/Helene and Blue Music. · Scalable business model. Our business model is intended to be highly scalable because ad-supported, legal and virus-free content has universal appeal to our target audience in nearly every market, and global advertisers all seek out this highly desirable audience. Our model is intended to provide a highly targeted environment for advertisers, with virtually no barriers for participation by the target group because the normal rules of e-commerce (i.e., credit card required) do not apply. Because the value proposition appeals to our target demographic, we believe the potential reach and growth rate is attractive. · Strong, leveragable financial model, with success-based costs. We are not a capital intensive business. Our business model of sharing advertising revenues with the music industry allows our costs to be controlled, our gross profit margins to be predictable and our profitability to be a function of how well we manage our operating expenses.At the same time, we intend to maintain a focus on the appropriate advertising and promotional activities which will build an audience and then retain this user base. From a cash flow standpoint, the major expenditures we anticipate are royalties to the record labels, publishers and ongoing operating expenses including marketing.We can also expand the business to include additional sources of revenue, such as selling “permanent” music or selling concert tickets. · Quality product. In an attempt to diminish the entertainment experience, content owners have used a number of technologies to lower the quality of music and film files downloaded from pirate online music services.This has been done with various degrees of success. We will deliver virus-free digital files received directly from the record labels.This is a key component in convincing potential users to migrate from pirate online music services due to the variable quality experienced.Music downloaded from us will be encoded at 128Kbps, the same quality that users get from popular paid sites such as iTunes. · Evolving landscape for music industry.Our business model provides a solution for the problems facing the music industry, as described below, by providing a viable legal alternative to the illegal Peer-to-Peer music sites, an audience for advertisers and an attractive music source for young adults. The problems include: - Piracy. Illegal downloading of music remains the most important issue as music industry sales have continued to fall.Over the last five years, CD units shipped have fallen 25.1% on a cumulative basis and the resultant revenue decrease is 20.3% over the same period. - Lack of CD sales. Sales of digital tracks are up 75% for the period January-July 2006 compared with the same period in 2005.In 2005, record company revenues from digital sales were an estimated $1.1 billion globally.This is nowhere close to making up for the loss of physical product sales which are down over $9 billion annually and continuing to fall. 6 - Advertisers and Internet advertising.With larger overall ad budgets, more companies have shifted advertising from other media to the Internet.U.S. online ad spending reached $12.9 billion in 2005 and is predicted to reach $15.6 billion in 2006 and $22.3 billion in 2009.The ability to reach the 13-34 demographic through traditional means has decreased.Advertisers now have new connection points as Internet advertising has increased significantly, especially with exploding broadband adoption, the advent of video streaming and the ability to run TV-style ads on the Internet. - Broadband.The availability, adoption and speed of in-home broadband connections have drawn millions of users to the Internet from other media.Similarly, it has opened a new distribution pipeline for entertainment content, both legal and illegal. - Download site with value-added related content.We are not a transaction-based store like iTunes or Napster, but a global ad-supported personalized music service where registered users can stay for a more holistic music related visit.In addition to ad-supported music downloads, over time we plan to add concert information, reviews, lyrics, news, charts, the ability to purchase albums, digital tracks or relevant merchandise through strategic partnerships with the music industry and e-tailers. In addition to the ability to email album recommendations, save the album for later or include it on a favorites list, future releases could include other programming content as well as social networking applications with the appropriate controls such as blogs, podcasts, artist chat, and chat rooms to name just a few.We also plan to offer sponsor contests and work with our partners in the advertising and music industry to reach and connect with the target audience in new and exciting ways. Our Technology We own and develop our own technology, both for the front-end PCsand the back-end server systems. Our technology consistsof tens of thousands of lines of proprietary code. The front-end technology is designed in New York, NYand the backend technology in Seattle, WA by permanent employees of our company. We believe that our in-house technology know-how is a key asset for us at launch and moving forward. This is in stark contrast withseveral potential competitors who have outsourced either the front-end or back-end technology of their solution - or in some cases both. Our website, www.spiralfrog.com, isaccessed via astandardbrowser and consists ofa server-based web service that includes a relational database, a file store and adigital rights management (DRM) service.
